Citation Nr: 0429218	
Decision Date: 10/25/04    Archive Date: 11/08/04

DOCKET NO.  02-15 186A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Eligibility to education benefits under Title 38, Chapter 30, 
of the United States Code (the Montgomery GI Bill).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.E. Smith, Counsel


INTRODUCTION

The veteran had active military service from January 1968 to 
January 1988.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 administrative 
determination by the Buffalo New York Regional Office (RO) of 
the Department of Veterans Affairs (VA) denying the veteran's 
application for education benefits under the Montgomery GI 
Bill.

In April 2004 the veteran appeared at the RO and offered 
testimony in support of his claim before the undersigned 
Veterans Law Judge.  The transcript of the veteran's 
testimony has been associated with his claims file.



FINDING OF FACT

The veteran served on continuous active duty from January 
1968 to January 1988.


CONCLUSION OF LAW

The veteran has not met the basic eligibility criteria for 
educational assistance benefits under Chapter 30, Title 38, 
United States Code. 38 U.S.C.A. § 3011 (West 2002); 38 C.F.R. 
§§ 21.7040, 21.7044 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence. See the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [codified at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002)]; 38 C.F.R. § 3.159 (2002). As will be explained 
immediately below, the Board finds that given the nature of 
this claim for VA educational benefits, the VCAA is not 
applicable.

The United States Court of Appeals for Veterans Claims (the 
Court) has held that the statutory and regulatory provisions 
of the VCAA pertaining to VA's duty to notify and to assist 
do not apply to a claim if resolution of the claim is based 
on statutory interpretation, rather than consideration of the 
factual evidence. See Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001); see also Manning v. Principi, 16 Vet. App. 
534 (2002), citing Livesay v. Principi, 15 Vet. App. 165 
(2001).

In the instant case the facts are not in dispute; resolution 
of the appeal is dependent on interpretation of the statutes 
and regulations pertaining to VA education benefits. VA has 
no duty, therefore, to notify the veteran of evidence needed 
to substantiate his claim, or to assist him in obtaining that 
evidence, because there is no reasonable possibility than any 
such evidence exists. See also Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001).

The Board further points out that general due process 
considerations have been accorded the veteran in connection 
with this appeal. See 38 C.F.R. § 3.103 (2002). He has been 
allowed the opportunity to present evidence and argument. 
Further, as indicated above, the veteran was afforded a 
personal hearing in connection with his claim.

Factual background

As noted above, the veteran served for twenty years, retiring 
in January 1988. His dates of service were from January 1968 
to January 1988.

The veteran's initial application for VA education benefits 
was dated in August 1990. VA received his current application 
in May 2002.  His claim was denied in the June 2002 action of 
the RO, which forms the basis of this appeal. The RO 
elaborated on its decision in the September 2002 statement of 
the case. It was noted that the veteran was on active duty on 
October 19, 1984 and did not serve continuously for three 
years after July 1, 1985.

The veteran, in his notice of disagreement and in his 
substantive appeal, stated that he disagrees with the law 
upon which his denial of VA educational benefits was based.  
He stated that the law was essentially a cost savings measure 
that deprived him of benefits earned as a member of the 
military and upon which he relied.

At his hearing in April 2004 the veteran testified that 
representatives of the United States Air Force had informed 
him that he had continuing eligibility of ten years of VA 
educational benefits available after his retirement. He 
further indicated that he should not be penalized because of 
the change in the law and misinformation provided to him in 
service concerning his entitlement to educational benefits.

Analysis

38 U.S.C. Chapter 30 provides an educational assistance 
program to assist in the readjustment of members of the Armed 
Forces to civilian life after their separation from military 
service.  See 38 U.S.C.A. § 3001 (West 2002).  The program is 
available to individuals who meet certain criteria of basic 
eligibility, including active duty during certain prescribed 
dates and not preceding certain prescribed dates, or meeting 
certain other exceptional criteria. See 38 U.S.C.A. § 3011 
(West 2002); 38 C.F.R. §§ 21.7040, 21.7042, 21.7045 (2004).

Specifically, in pertinent part, to be eligible for Chapter 
30 benefits, an individual must have first become a member of 
the Armed Forces or have first entered on active duty as a 
member of the Armed Forces after June 30, 1985.  See 38 
U.S.C.A. § 3011(a)(1)(A) (West 2002).  Educational assistance 
benefits under Chapter 30 may also be available to a veteran 
who, as of December 31, 1989, was eligible for Chapter 34 
education benefits and was on active duty at any time between 
October 19, 1984, and July 1, 1985. See 38 U.S.C.A. §§ 
3011(a)(1)(B),(C) (West 2002); 38 C.F.R. § 21.7044 (2003).

In general, eligibility for benefits under the Montgomery GI 
Bill hinges upon a claimant entering military service after 
June 30, 1985.  Manifestly, the veteran did not do so; his 
period of service began in January 1968 and ended in January 
1988.

There are a number of other bases for eligibility under the 
Montgomery GI Bill. The only one which is potentially 
relevant here is found in 38 U.S.C.A. § 3011(a), which 
provides that persons with eligibility under 38 U.S.C. 
Chapter 34, the Vietnam Era GI Bill, may establish 
eligibility for educational assistance under Chapter 30.  
Such veterans may establish Chapter 30 eligibility by showing 
that, as of December 31, 1989, they were eligible for Chapter 
34 educational benefits and they served on active duty at any 
time between October 19, 1984 and July 1, 1985 and served 
continuously on active duty from July 1, 1985 through June 
30, 1988. See 38 U.S.C.A. § 3011(a)(1)(B) (West 2002); 38 
C.F.R. §§ 21.7040(b), 21.7044(a) (2003).

In this case, although the veteran served on active duty from 
October 19, 1984 to July 1, 1985, he did not serve 
continuously on active duty from July 1, 1985 through June 
30, 1988.  Indeed, the veteran's service ended in January 
1988, a period less than that prescribed. Accordingly, the 
veteran did not meet the statutory requirements for 
establishing eligibility under the Montgomery GI Bill.

The veteran does not dispute these facts or the RO's 
conclusion.  is sole argument is that he was misinformed 
concerning his eligibility for VA education benefits.  The 
Board does not necessarily doubt the accuracy of his 
statements.  However, the Board is bound by applicable laws 
and regulations. See 38 U.S.C.A. § 7104(c) (West 2002).  The 
United States Court of Appeals for Veterans Claims has held 
that erroneous advice given by a government employee cannot 
be used to estop the government from denying benefits. See 
McTighe v. Brown, 7 Vet. App. 29, 30 (1994). See also Harvey 
v. Brown, 6 Vet. App. 416, 424 (1994) [the remedy for breach 
of any obligation to provide accurate information about 
eligibility before or after discharge cannot involve payment 
of benefits where the statutory eligibility requirements for 
those benefits are not met].  Pursuant to the applicable 
legal criteria, there is simply no basis upon which to grant 
the veteran Chapter 30 benefits.

To the extent that the veteran argues that the law affecting 
his entitlement to VA educational benefits is contrary to 
principles of fairness and contrary to the benefits which he 
believes entitled by virtue of his lengthy and honorable 
service, the Board can only respond that changes in policy, 
law, and regulation are beyond the scope of the Board's 
jurisdiction. 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 
20.101 (2003). 

In sum, the Board concludes that the veteran did not have the 
requisite service in the Armed Forces of the United States, 
which would form a basis for eligibility for benefits under 
the Montgomery GI Bill. Because of the absence of legal merit 
or lack of entitlement under the law, the claim must be 
denied as a matter of law. See Sabonis v. Brown, 6 Vet. App. 
426 (1994).


ORDER

The appeal is denied



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



